Citation Nr: 0913110	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  04-06 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1973.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

When the appeal was before the Board in November 2007, the 
Veteran's claim was denied.  He appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In October 2008 the 
Court granted the parties' Joint Motion for Remand and 
returned the case to the Board for further action in 
compliance with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the September 2008 Joint Motion, the parties agreed that 
the Board had not provided adequate reasons and bases for its 
finding that the duty to assist the appellant had been 
fulfilled.  Specifically, the Veteran's attorney discussed 
the Veteran's claimed stressors and asserted that records 
supportive of his stressors should be sought.

The Veteran's attorney pointed out that the Veteran's unit 
was in the offshore waters of Vietnam aboard the USS Juneau 
in support of the South Vietnamese Counter Offensive.  
Service personnel records reflect that the served aboard the 
Juneau in 1972, although the dates are not completely clear.  
Information associated with the record indicates that the 
Juneau was offshore Vietnam from June 1 to June 18, 1972, 
June 30 to July 14, 1972, August 23, 1972 to October 7, 1972, 
and from November 21 to November 18, 1972.  Deck logs and any 
other available information pertaining to these periods 
should be requested from the appropriate agency and 
associated with the claims file.

The Veteran has also stated that he witnessed a colleague 
crushed between two AMTRAK vehicles in April or May 1972, 
while aboard the Juneau.  Likewise, information should be 
sought regarding this claimed incident.  His attorney noted 
that he was assigned to Co. B, 2nd Battalion, 4th Marines at 
that time.

The Board notes that the Veteran has also alleged that on May 
16, 1972, while he was assigned to Co. B, 2nd Battalion, 4th 
Marines, he was deployed near Hue and saw a helicopter 
explode.  However, his service records show that he was 
assigned to Co. F, 2nd Battalion, 4th Marines in May 1972.  If 
available, any records of Co. F, 2nd Battalion, 4th Marines 
should be searched for the month of May 1972.  

The Board notes that in June 2005 the Director of the VA 
Compensation and Pension Service issued Fast Letter 05-08, 
pertaining to PTSD claims based on stressors experienced 
during service in the Marine Corps.  This letter directs that 
in situations where the RO is unable to verify the Veteran's 
alleged stressors thorough Virtual VA or official military 
web sites, the regional office must request confirmation of 
its negative findings from the Marine Corps Historical 
Society (MCHC) before denying service connection.  

In light of the above discussion, additional development is 
required in this case.  Accordingly, the case is REMANDED for 
the following action:

1.  The RO should attempt to verify the 
stressors described above through Virtual 
VA.  If these stressors cannot be 
verified by those means, the RO should 
prepare a summary of the Veteran's 
alleged service stressors.  This summary 
should be forwarded to the U.S. Marine 
Corps Historical Center (MCHC) in 
accordance with the guidance contained in 
VBA Fast Letter 05-08.  The MCHC should 
be requested to provide any information 
that might corroborate the Veteran's 
alleged in-service stressors.  If the 
Veteran's stressors cannot be verified, 
the MCHC should so state.

2.  If any claimed stressor is verified, 
the Veteran should be afforded a VA 
psychiatric examination to determine 
whether he has PTSD due to a verified 
stressor(s).  A diagnosis of PTSD under 
DSM IV criteria should be made or ruled 
out.  If PTSD is diagnosed, the examiner 
should identify the specific stressor or 
stressors that support that diagnosis.  
If PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




